Exhibit POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that theperson whose signature appears below constitutes and appoints Steven J. Cohen as his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any or all amendments (including post-effective amendments) to the amendment on form S-1 to the S-3 Registration Statement previously filed on December 14, 2009 on behalf of Z Trim Holdings, Inc., and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF I have hereunto set my name this21 day of May, s/ Edward Smith III Edward Smith III
